DETAILED ACTION
This Office action is in response to an RCE submitted on June 21, 2022.
Claims 1-63 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Priority
Applicant’s claim for the benefit of application No. 16/662,816 filed on October 24, 2019 under 35 U.S.C. 120, which claims the benefit of international application No. PCT/CN2019/071634 field on January 14, 2019, which claims the benefit of foreign application No. CN201810032285.5 filed on January 12, 2018 is acknowledged.

Allowable Subject Matter
Claims 1-63 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A communications apparatus, comprising: 
a receiver, configured to receive a synchronization signal block which carries synchronization signal block index information, information used to indicate a mapping relationship between a respective synchronization signal block and a respective random access occasion; and 
a processor, configured to access a network device based on the information indicating the mapping relationship by using a random access occasion mapped to the synchronization signal block index information, the random access occasion being in a period Y, wherein 
the period Y is a quantity X of random access configuration periods P, and a value of X is one of 2, 4, 8, and 16 and is one of a plurality of periods Ys, wherein in each of the plurality of periods Ys, the first random access occasion is mapped to the first synchronization signal block of actually transmitted synchronization signal blocks in a half frame, the actually transmitted synchronization signal blocks comprise the synchronization signal block received by the receiver and a value of P is represented by using millisecond or a quantity of frames.
Qian et al. (WO 2018/203724 A1, included in the IDS submitted on July 28, 2020 “Qian”) discloses a terminal determining the time-frequency resource of a random access channel based on the random access channel configuration information and the association between the synchronization signal blocks and the random access channel resources/occasions (see step S130 in FIG. 1 and ¶¶ 75, 80). Qian also discloses the terminal determining the number of random access occasions for a random access channel configuration period in both time domain and frequency domain (see FIG. 2 and ¶¶ 84-85, 88). 
Oh et al. (US 2021/0360705 A1, “Oh”) discloses determining transmission resource based on at least second information related to resource identification, where the second information is determined based on at least one of the number of resources in which data can be transmitted in a random access procedure, the number of preambles per random access channel occasion, the total number of preambles, and the number of actually transmitted synchronization signal blocks (SSBs) in a half frame (see ¶¶ 132-33, 203). However, Oh is not prior art because its earliest prior art date is November 2, 2018, which is later than the effective filing date of the instant Application (January 12, 2018). 
As shown above, the prior arts of record do not disclose, alone or in combination, a processor, configured to access a network device based on the information indicating the mapping relationship by using a random access occasion mapped to the synchronization signal block index information, the random access occasion being in a period Y, wherein the period Y is a quantity X of random access configuration periods P, and a value of X is one of 2, 4, 8, and 16 and is one of a plurality of periods Ys, wherein in each of the plurality of periods Ys, the first random access occasion is mapped to the first synchronization signal block of actually transmitted synchronization signal blocks in a half frame, the actually transmitted synchronization signal blocks comprise the synchronization signal block received by the receiver and a value of P is represented by using millisecond or a quantity of frames.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-11, 23-35, and 49-51 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 12, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A communications apparatus, comprising: 
a sender, configured to send a synchronization signal block which carries synchronization signal block index information, information used to indicate a mapping relationship between a respective synchronization signal block and a respective random access occasion; and 
a receiver, configured to receive an access request from a terminal in a random access occasion mapped to the synchronization signal block index information, the mapping satisfying the mapping relationship indicated by the information sent by the apparatus and the random access occasion being in a period Y, wherein 
the period Y is a quantity X of random access configuration periods P, and a value of X is one of 2, 4, 8, and 16 and is one of a plurality of periods Ys, wherein in each of the plurality of periods Ys, the first random access occasion is mapped to the first synchronization signal block of actually transmitted synchronization signal blocks in a half frame, the actually transmitted synchronization signal blocks comprise the synchronization signal block sent by the apparatus and a value of P is represented by using millisecond or a quantity of frames.
Qian et al. (WO 2018/203724 A1, included in the IDS submitted on July 28, 2020 “Qian”) discloses a terminal determining the time-frequency resource of a random access channel based on the random access channel configuration information and the association between the synchronization signal blocks and the random access channel resources/occasions (see step S130 in FIG. 1 and ¶¶ 75, 80). Qian also discloses the terminal determining the number of random access occasions for a random access channel configuration period in both time domain and frequency domain (see FIG. 2 and ¶¶ 84-85, 88). 
Oh et al. (US 2021/0360705 A1, “Oh”) discloses determining transmission resource based on at least second information related to resource identification, where the second information is determined based on at least one of the number of resources in which data can be transmitted in a random access procedure, the number of preambles per random access channel occasion, the total number of preambles, and the number of actually transmitted synchronization signal blocks (SSBs) in a half frame (see ¶¶ 132-33, 203). However, Oh is not prior art because its earliest prior art date is November 2, 2018, which is later than the effective filing date of the instant Application (January 12, 2018). 
As shown above, the prior arts of record do not disclose, alone or in combination, a receiver, configured to receive an access request from a terminal in a random access occasion mapped to the synchronization signal block index information, the mapping satisfying the mapping relationship indicated by the information sent by the apparatus and the random access occasion being in a period Y, wherein the period Y is a quantity X of random access configuration periods P, and a value of X is one of 2, 4, 8, and 16 and is one of a plurality of periods Ys, wherein in each of the plurality of periods Ys, the first random access occasion is mapped to the first synchronization signal block of actually transmitted synchronization signal blocks in a half frame, the actually transmitted synchronization signal blocks comprise the synchronization signal block sent by the apparatus and a value of P is represented by using millisecond or a quantity of frames.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13-22, 36-48, and 52-63 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474